                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 1 of 15 Page ID #:167



                               1    YU | MOHANDESI LLP
                               2    Brett B. Goodman (SBN 260899)
                                    213.375.3543 | bgoodman@yumollp.com
                               3    Elvin I. Tabah (SBN 286369)
                               4    213.384.8288 | etabah@yumollp.com
                                    633 West Fifth Street, Suite 2800
                               5    Los Angeles, CA 90071
                                    213.377.5501 Facsimile             NOTE: CHANGES MADE BY THE COURT
                               6
                                    Attorneys for Defendant
                               7    Hunter Warfield, Inc.
                               8
                               9
                          10
                                                        UNITED STATES DISTRICT COURT
                          11
                                                       CENTRAL DISTRICT OF CALIFORNIA
633 West Fifth Street, Suite 2800




                          12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13        KRISTIN MALBON,                              Case No.: 2:20-cv-07583-JAK-JPR
                          14                                        Plaintiff,
                                    v.
                          15                                                     STIPULATED PROTECTIVE
                                                                                 ORDER
                          16        HUNTER WARFIELD, INC., and DOES
                                    1-10, inclusive,
                          17
                                                           Defendant.
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                          –1–
                                                              STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 2 of 15 Page ID #:168



                               1    1.    INTRODUCTION
                               2          1.1    PURPOSES AND LIMITATIONS
                               3          Discovery in this action may involve production of confidential, proprietary, or
                               4    private information for which special protection from public disclosure and from use
                               5    for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                               6    the Parties hereby stipulate to and petition the Court to enter the following Stipulated
                               7    Protective Order. The Parties acknowledge that this Order does not confer blanket
                               8    protections on all disclosures or responses to discovery and that the protection it
                               9    affords from public disclosure and use extends only to the limited information or
                          10        items that are entitled to confidential treatment under the applicable legal principles.
                          11        The Parties further acknowledge, as set forth in Section 12.3 below, that this Order
633 West Fifth Street, Suite 2800




                          12        does not entitle them to file Confidential Information under seal; Civil Local Rule 79-
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13        5 sets forth the procedures that must be followed and the standards that will be applied
                          14        when a Party seeks permission from the Court to file material under seal.
                          15              1.2    GOOD CAUSE STATEMENT
                          16              This action is likely to involve confidential personal identifying information,
                          17        trade secrets, and/or proprietary information for which special protection from public
                          18        disclosures and from use for any purpose other than prosecution of this action may be
                          19        warranted. Such confidential and proprietary materials and information consist of,
                          20        among other things, confidential business or financial information, information
                          21        regarding business practices and policies, or other confidential information (including
                          22        information implicating privacy rights of third parties), information otherwise
                          23        generally unavailable to the public, or which may be otherwise protected from
                          24        disclosure under state or federal statutes, court rules, case decisions, or common law.
                          25        Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
                          26        disputes over confidentiality of discovery materials, to adequately protect information
                          27        the parties are entitled to keep confidential, ensure that the parties are permitted
                          28        reasonable necessary uses of such material in preparation for and in the conduct of
                                                                             –1–
                                                              STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 3 of 15 Page ID #:169



                               1    trial, to address their handling at the end of litigation, and serve the ends of justice, a
                               2    protective order for such information is justified in this matter. It is the intent of the
                               3    parties that information will not be designated as confidential for tactical reason and
                               4    that nothing be so designated without a good faith belief that is has been maintained in
                               5    a confidential, non-public manner, and there is good cause why it should not be part of
                               6    the public record of this case.
                               7          2.     DEFINITIONS
                               8          2.1    Action: Kristin Malbon v. Hunter Warfield, Inc., et al., Case No. 2:20-cv-
                               9    07583-JAK-JPR
                          10              2.2    Challenging Party: a Party or Nonparty that challenges the designation
                          11        of information or items under this Order.
633 West Fifth Street, Suite 2800




                          12              2.3    “CONFIDENTIAL” Information or Items: information (regardless of
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13        how it is generated, stored, or maintained) or tangible things that qualify for protection
                          14        under Federal Rule of Civil Procedure 26(c) and as specified above in the Good Cause
                          15        Statement.
                          16              2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                          17        support staff).
                          18              2.5    Designating Party: a Party or Nonparty that designates information or
                          19        items that   it   produces    in   disclosures    or   in   responses   to   discovery   as
                          20        “CONFIDENTIAL.”
                          21              2.6    Disclosure or Discovery Material: all items or information, regardless of
                          22        the medium or manner in which it is generated, stored, or maintained (including,
                          23        among other things, testimony, transcripts, and tangible things), that are produced or
                          24        generated in disclosures or responses to discovery in this matter.
                          25              2.7    Expert: a person with specialized knowledge or experience in a matter
                          26        pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                          27        expert witness or as a consultant in this action.
                          28              2.8    House Counsel: attorneys who are employees of a Party to this Action.
                                                                                –2–
                                                                 STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 4 of 15 Page ID #:170



                               1    House Counsel does not include Outside Counsel of Record or any other outside
                               2    counsel.
                               3          2.9    Nonparty: any natural person, partnership, corporation, association, or
                               4    other legal entity not named as a Party to this action.
                               5          2.10 Outside Counsel of Record: attorneys who are not employees of a Party
                               6    to this Action but are retained to represent or advise a Party and have appeared in this
                               7    Action on behalf of that Party or are affiliated with a law firm that has appeared on
                               8    behalf of that Party, including support staff.
                               9          2.11 Party: any Party to this Action, including all of its officers, directors,
                          10        employees, consultants, retained experts, and Outside Counsel of Record (and their
                          11        support staffs).
633 West Fifth Street, Suite 2800




                          12              2.12 Producing Party:        a Party or Nonparty that produces Disclosure or
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13        Discovery Material in this Action.
                          14              2.13 Professional Vendors: persons or entities that provide litigation support
                          15        services (for example, photocopying, videotaping, translating, preparing exhibits or
                          16        demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          17        and their employees and subcontractors.
                          18              2.14 Protected Material:        any Disclosure or Discovery Material that is
                          19        designated as “CONFIDENTIAL.”
                          20              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                          21        from a Producing Party.
                          22              3.     SCOPE
                          23              The protections conferred by this Stipulation and Order cover not only
                          24        Protected Material (as defined above) but also any information copied or extracted
                          25        from Protected Material; all copies, excerpts, summaries, or compilations of Protected
                          26        Material; and any testimony, conversations, or presentations by Parties or their
                          27        Counsel that might reveal Protected Material.
                          28              Any use of Protected Material at trial will be governed by the orders of the trial
                                                                               –3–
                                                               STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 5 of 15 Page ID #:171



                               1    judge. This Order does not govern the use of Protected Material at trial.
                               2          4.       DURATION
                               3                   Even after final disposition of this litigation, the confidentiality
                               4    obligations imposed by this Order will remain in effect until a Designating Party
                               5    agrees otherwise in writing or a court order otherwise directs. Final disposition is the
                               6    later of (1) dismissal of all claims and defenses in this Action, with or without
                               7    prejudice, or (2) final judgment after the completion and exhaustion of all appeals,
                               8    rehearings, remands, trials, or reviews of this Action, including the time limits for
                               9    filing any motions or applications for extension of time under applicable law.
                          10              5.       DESIGNATING PROTECTED MATERIAL
                          11              5.1      Each Party or Nonparty that designates information or items for
633 West Fifth Street, Suite 2800




                          12        protection under this Order must take care to limit any such designation to specific
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13        material that qualifies under the appropriate standards. The Designating Party must
                          14        designate for protection only those parts of material, documents, items, or oral or
                          15        written communications that qualify so that other portions of the material, documents,
                          16        items, or communications for which protection is not warranted are not swept
                          17        unjustifiably within the ambit of this Order.
                          18              Mass, indiscriminate, or routinized designations are prohibited. Designations
                          19        that are shown to be clearly unjustified or that have been made for an improper
                          20        purpose (for example, to unnecessarily encumber the case-development process or to
                          21        impose unnecessary expenses and burdens on other parties) may expose the
                          22        Designating Party to sanctions.
                          23              If it comes to a Designating Party’s attention that information or items it
                          24        designated for protection do not qualify for that level of protection, that Designating
                          25        Party must promptly notify all other Parties that it is withdrawing the inapplicable
                          26        designation.
                          27              5.2      Except as otherwise provided in this Order, Disclosure or Discovery
                          28        Material that qualifies for protection under this Order must be clearly so designated
                                                                              –4–
                                                               STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 6 of 15 Page ID #:172



                               1    before the material is disclosed or produced.
                               2          Designation in conformity with this Order requires the following:
                               3          (a) for information in documentary form (for example, paper or electronic
                               4    documents but excluding transcripts of depositions or other pretrial or trial
                               5    proceedings), the Producing Party must affix at a minimum the legend
                               6    “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
                               7    or portions of the material on a page qualify for protection, the Producing Party must
                               8    clearly identify the protected portion(s) (for example, by making appropriate markings
                               9    in the margins).
                          10              A Party or Nonparty that makes original documents available for inspection
                          11        need not designate them for protection until after the inspecting Party has indicated
633 West Fifth Street, Suite 2800




                          12        which documents it would like copied and produced. During the inspection and
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13        before the designation, all material made available for inspection must be treated as
                          14        “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                          15        copied and produced, the Producing Party must determine which documents, or
                          16        portions thereof, qualify for protection under this Order. Then, before producing the
                          17        specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                          18        to each page that contains Protected Material. If only a portion or portions of the
                          19        material on a page qualify for protection, the Producing Party also must clearly
                          20        identify the protected portion(s) (for example, by making appropriate markings in the
                          21        margins).
                          22              (b) for testimony given in depositions, the Designating Party must identify the
                          23        Disclosure or Discovery Material that is protected on the record, before the close of
                          24        the deposition.
                          25              (c) for information produced in some form other than documentary and for any
                          26        other tangible items, the Producing Party must affix in a prominent place on the
                          27        exterior of the container or containers in which the information is stored the legend
                          28        “CONFIDENTIAL.”         If only a portion or portions of the information warrant
                                                                             –5–
                                                              STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 7 of 15 Page ID #:173



                               1    protection, the Producing Party, to the extent practicable, must identify the protected
                               2    portion(s).
                               3          5.3     If timely corrected, an inadvertent failure to designate qualified
                               4    information or items does not, standing alone, waive the Designating Party’s right to
                               5    secure protection under this Order for that material.         On timely correction of a
                               6    designation, the Receiving Party must make reasonable efforts to assure that the
                               7    material is treated in accordance with the provisions of this Order.
                               8          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                               9          6.1     Any Party or Nonparty may challenge a designation of confidentiality at
                          10        any time consistent with the Court’s scheduling order.
                          11              6.2     The Challenging Party must initiate the dispute-resolution process (and,
633 West Fifth Street, Suite 2800




                          12        if necessary, file a discovery motion) under Local Rule 37.
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13              6.3     The burden of persuasion in any such proceeding is on the Designating
                          14        Party. Frivolous challenges, and those made for an improper purpose (for example, to
                          15        harass or impose unnecessary expenses and burdens on other parties), may expose the
                          16        Challenging Party to sanctions.       Unless the Designating Party has waived or
                          17        withdrawn the confidentiality designation, all parties must continue to afford the
                          18        material in question the level of protection to which it is entitled under the Producing
                          19        Party’s designation until the Court rules on the challenge.
                          20              7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                          21              7.1     A Receiving Party may use Protected Material that is disclosed or
                          22        produced by another Party or by a Nonparty in connection with this Action only for
                          23        prosecuting, defending, or attempting to settle this Action. Such Protected Material
                          24        may be disclosed only to the categories of people and under the conditions described
                          25        in this Order. When the Action has been terminated, a Receiving Party must comply
                          26        with the provisions of Section 13 below (FINAL DISPOSITION).
                          27              Protected Material must be stored and maintained by a Receiving Party at a
                          28        location and in a manner sufficiently secure to ensure that access is limited to the
                                                                              –6–
                                                              STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 8 of 15 Page ID #:174



                               1    people authorized under this Order.
                               2          7.2    Unless otherwise ordered by the Court or permitted in writing by the
                               3    Designating Party, a Receiving Party may disclose any information or item designated
                               4    “CONFIDENTIAL” only to the following people:
                               5          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                               6    employees of that Outside Counsel of Record to whom it is reasonably necessary to
                               7    disclose the information for this Action;
                               8          (b) the officers, directors, and employees (including House Counsel) of the
                               9    Receiving Party to whom disclosure is reasonably necessary for this Action;
                          10              (c)   Experts (as defined in this Order) of the Receiving Party to whom
                          11        disclosure is reasonably necessary for this Action and who have signed the
633 West Fifth Street, Suite 2800




                          12        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13              (d) the Court and its personnel;
                          14              (e) court reporters and their staff;
                          15              (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                          16        to whom disclosure is reasonably necessary for this Action and who have signed the
                          17        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          18              (g) the author or recipient of a document containing the information or a
                          19        custodian or other person who otherwise possessed or knew the information;
                          20              (h) during their depositions, witnesses and attorneys for witnesses to whom
                          21        disclosure is reasonably necessary, provided that the deposing party requests that the
                          22        witness sign the form attached as Exhibit A hereto and the witnesses will not be
                          23        permitted to keep any confidential information unless they sign the form, unless
                          24        otherwise agreed by the Designating Party or ordered by the Court.            Pages of
                          25        transcribed deposition testimony or exhibits to depositions that reveal Protected
                          26        Material may be separately bound by the court reporter and may not be disclosed to
                          27        anyone except as permitted under this Order; and
                          28              (i) any mediator or settlement officer, and their supporting personnel, mutually
                                                                                 –7–
                                                              STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 9 of 15 Page ID #:175



                               1    agreed on by any of the Parties engaged in settlement discussions or appointed by the
                               2    Court.
                               3             8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                               4    PRODUCED IN OTHER LITIGATION
                               5             If a Party is served with a subpoena or a court order issued in other litigation
                               6    that compels disclosure of any information or items designated in this Action as
                               7    “CONFIDENTIAL,” that Party must
                               8             (a) promptly notify in writing the Designating Party. Such notification must
                               9    include a copy of the subpoena or court order unless prohibited by law;
                          10                 (b) promptly notify in writing the party who caused the subpoena or order to
                          11        issue in the other litigation that some or all of the material covered by the subpoena or
633 West Fifth Street, Suite 2800




                          12        order is subject to this Protective Order. Such notification must include a copy of this
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13        Order; and
                          14                 (c) cooperate with respect to all reasonable procedures sought to be pursued by
                          15        the Designating Party whose Protected Material may be affected.
                          16                 If the Designating Party timely seeks a protective order, the Party served with
                          17        the subpoena or court order should not produce any information designated in this
                          18        action as “CONFIDENTIAL” before a determination on the protective-order request
                          19        by the relevant court unless the Party has obtained the Designating Party’s permission.
                          20        The Designating Party bears the burden and expense of seeking protection of its
                          21        Confidential Material, and nothing in these provisions should be construed as
                          22        authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                          23        directive from another court.
                          24                 9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
                          25        PRODUCED IN THIS LITIGATION
                          26                 (a)   The terms of this Order are applicable to information produced by a
                          27        Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
                          28        protected by the remedies and relief provided by this Order.           Nothing in these
                                                                               –8–
                                                                STIPULATED PROTECTIVE ORDER
                          Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 10 of 15 Page ID #:176



                               1    provisions should be construed as prohibiting a Nonparty from seeking additional
                               2    protections.
                               3          (b) In the event that a Party is required by a valid discovery request to produce
                               4    a Nonparty’s Confidential Information in its possession and the Party is subject to an
                               5    agreement with the Nonparty not to produce the Nonparty’s Confidential Information,
                               6    then the Party must
                               7          (1) promptly notify in writing the Requesting Party and the Nonparty that some
                               8    or all of the information requested is subject to a confidentiality agreement with a
                               9    Nonparty;
                          10              (2) promptly provide the Nonparty with a copy of this Order, the relevant
                          11        discovery request(s), and a reasonably specific description of the information
633 West Fifth Street, Suite 2800




                          12        requested; and
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13              (3) make the information requested available for inspection by the Nonparty, if
                          14        requested.
                          15              (c) If the Nonparty fails to seek a protective order within 21 days of receiving
                          16        the notice and accompanying information, the Receiving Party may produce the
                          17        Nonparty’s Confidential Information responsive to the discovery request.          If the
                          18        Nonparty timely seeks a protective order, the Receiving Party must not produce any
                          19        information in its possession or control that is subject to the confidentiality agreement
                          20        with the Nonparty before a ruling on the protective-order request. Absent a court
                          21        order to the contrary, the Nonparty must bear the burden and expense of seeking
                          22        protection of its Protected Material.
                          23              10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          24              If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
                          25        Protected Material to any person or in any circumstance not authorized under this
                          26        Order, the Receiving Party must immediately notify the Designating Party in writing
                          27        of the unauthorized disclosures, use its best efforts to retrieve all unauthorized copies
                          28        of the Protected Material, inform the person or people to whom unauthorized
                                                                             –9–
                                                               STIPULATED PROTECTIVE ORDER
                          Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 11 of 15 Page ID #:177



                               1    disclosures were made of the terms of this Order, and ask that person or people to
                               2    execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
                               3    Exhibit A.
                               4          11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
                               5    OTHERWISE PROTECTED MATERIAL
                               6          When a Producing Party gives notice to Receiving Parties that certain
                               7    inadvertently produced material is subject to a claim of privilege or other protection,
                               8    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                               9    Procedure 26(b)(5)(B).
                          10              12.    MISCELLANEOUS
                          11              12.1 Nothing in this Order abridges the right of any person to seek its
633 West Fifth Street, Suite 2800




                          12        modification by the Court.
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13              12.2 By stipulating to the entry of this Order, no Party waives any right it
                          14        otherwise would have to object to disclosing or producing any information or item on
                          15        any ground not addressed in this Order. Similarly, no Party waives any right to object
                          16        on any ground to use in evidence of any of the material covered by this Order.
                          17              12.3 A Party that seeks to file under seal any Protected Material must comply
                          18        with Civil Local Rule 79-5. Protected Material may be filed under seal only pursuant
                          19        to a court order authorizing the sealing of the specific Protected Material at issue. If a
                          20        Party's request to file Protected Material under seal is denied, then the Receiving Party
                          21        may file the information in the public record unless otherwise instructed by the Court.
                          22              13.    FINAL DISPOSITION
                          23              After the final disposition of this Action, as defined in paragraph 4, within 60
                          24        days of a written request by the Designating Party, each Receiving Party must return
                          25        all Protected Material to the Producing Party or destroy such material. As used in this
                          26        subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                          27        summaries, and any other format reproducing or capturing any of the Protected
                          28        Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                                             – 10 –
                                                               STIPULATED PROTECTIVE ORDER
                          Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 12 of 15 Page ID #:178



                               1    Party must submit a written certification to the Producing Party (and, if not the same
                               2    person or entity, to the Designating Party) by the 60-day deadline that identifies (by
                               3    category, when appropriate) all the Protected Material that was returned or destroyed
                               4    and affirms that the Receiving Party has not retained any copies, abstracts,
                               5    compilations, summaries, or any other format reproducing or capturing any of the
                               6    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                               7    archival copy of all pleadings; motion papers; trial, deposition, and hearing
                               8    transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
                               9    reports; attorney work product; and consultant and expert work product even if such
                          10        materials contain Protected Material.      Any such archival copies that contain or
                          11        constitute Protected Material remain subject to this Order as set forth in Section 4
633 West Fifth Street, Suite 2800




                          12        (DURATION).
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13              14.    SANCTIONS
                          14              Any willful violation of this Order may be punished by civil or criminal
                          15        contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
                          16        other appropriate action at the discretion of the Court.
                          17
                          18        DATED: September 23, 2020           LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                          19
                                                                            By:   ___/s/ Adrian R. Bacon___________
                          20                                                      Adrian R. Bacon
                          21                                                      Todd M. Friedman
                                                                                  Attorneys for Plaintiff
                          22                                                      Kristin Malbon
                          23
                                    DATED: September 23, 2020            YU | MOHANDESI LLP
                          24
                          25                                                By:   ___/s/ Brett B. Goodman__________
                          26                                                      Brett B. Goodman
                                                                                  Elvin I. Tabah
                          27                                                      Attorneys for Defendant
                          28                                                      Hunter Warfield, Inc.

                                                                             – 11 –
                                                               STIPULATED PROTECTIVE ORDER
                          Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 13 of 15 Page ID #:179



                               1          Upon review of the parties’ Stipulated Protective Order [DKT. 11], and good
                               2    cause appearing, the Court hereby GRANTS the Stipulated Protective Order.
                               3
                               4    DATED: September 24, 2020
                               5
                               6                                               Honorable Jean P. Rosenbluth
                               7                                               United States Magistrate Judge
                               8
                               9
                          10
                          11
633 West Fifth Street, Suite 2800




                          12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                          – 12 –
                                                             STIPULATED PROTECTIVE ORDER
                          Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 14 of 15 Page ID #:180



                               1                                          EXHIBIT A
                               2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                               3
                               4          I, _____________________________ [full name], of _________________
                               5    [full address], declare under penalty of perjury that I have read in its entirety and
                               6    understand the Stipulated Protective Order that was issued by the U.S. District Court
                               7    for the Central District of California on [date] in the case of ___________ [insert case
                               8    name and number]. I agree to comply with and to be bound by all terms of this
                               9    Stipulated Protective Order, and I understand and acknowledge that failure to so
                          10        comply could expose me to sanctions and punishment, including contempt. I
                          11        solemnly promise that I will not disclose in any manner any information or item that is
633 West Fifth Street, Suite 2800




                          12        subject to this Stipulated Protective Order to any person or entity except in strict
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13        compliance with the provisions of this Order.
                          14              I further agree to submit to the jurisdiction of the U.S. District Court for the
                          15        Central District of California for the purpose of enforcing the terms of this Stipulated
                          16        Protective Order, even if such enforcement proceedings occur after termination of this
                          17        action. I hereby appoint __________________________ [full name] of
                          18        _______________________________________ [full address and telephone
                          19        number] as my California agent for service of process in connection with this action
                          20        or any proceedings related to enforcement of this Stipulated Protective Order.
                          21        Date: ______________________________________
                          22        City and State where signed: _________________________________
                          23
                          24        Printed name: _______________________________
                          25
                          26
                          27        Signature: __________________________________
                          28
                                                                              – 13 –
                                                               STIPULATED PROTECTIVE ORDER
                          Case 2:20-cv-07583-JAK-JPR Document 12 Filed 09/24/20 Page 15 of 15 Page ID #:181



                               1                               CERTIFICATE OF SERVICE
                               2          I certify that on September 24, 2020, a copy of the foregoing was filed and
                               3    served electronically in the ECF system. Notice of this filing will be sent to the
                               4    parties of record by operation of the Court’s electronic filing system. Parties may
                               5    access this filing through the Court’s system.
                               6
                               7    DATED: September 24, 2020
                                                                           YU MOHANDESI LLP
                               8
                               9
                                                                           By:    /s/ Brett B. Goodman
                          10                                                      Brett B. Goodman

                          11
633 West Fifth Street, Suite 2800




                          12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                            –1–
                                                                   CERTIFICATE OF SERVICE
